Title: To James Madison from Edmund Edrington, 14 February 1813
From: Edrington, Edmund
To: Madison, James


Sir,Staunton Virga. Feby 14th. 1813
I received your Excellencies letter of the 8th. Inst. and thank you for the promptitude with which you favoured me with an answer, as it has saved me from expectations which I might have hoped would be fulfilled. I should not again obtrude myself upon your engagements but to make this acknowledgment; notwithstanding as my pen is in my hand and it appears not mal a propos I will relate an anecdote of Louis the eleventh of France. Adiit Ludovicum quidam, petens ut munus, quod forte vacabat in eo pago in quo habitabat, juberet in ipsum transferri. Rex, audita petitione, expedite respondit, nihil efficies; videlicet amputans omnem spem impetrandi quod petebatur. Petitor item, mox actis regi gratiis, discessit. Rex suspicans illum non intellexisse, quid respondisset, jubet eum revocari. Redit. Tum Rex, intellexeras, inquit, quid tibi responderim? Intellexi. Quid igitur dixi? Me nihil effecturum. Cur igitur agebas gratias? Quoniam, inquit, est domi quod agam: proinde magno meo incommodo persequuturus eram hic spem ancipitem: nunc beneficium interpretor, cito negasse beneficium; meque lucratium quicquid eram perditurus, si vana spe laetatus fuissem. Most respectfully Your Excellencies Obdt. Servt.
Edmund Edrington
